 PYRO MINING COMPANY, INC.Pyro Mining Company, Inc. and Jack LambertMatthews. Case 9-CA-10855November 3, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO AND MURPHYOn August 12, 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, tomodify his remedy so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977),1 and to adopt his recom-mended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Pyro Mining Company. Inc., Sturgis, Ken-tucky, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:I. Substitute the following for paragraph 2(a):"Offer to Jack Lambert Matthews immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed, and make him wholefor any loss of pay he may have suffered as a result ofthe discrimination practiced against him in themanner set forth in the section of this Decisionentitled 'The Remedy.' "2. Substitute the attached notice for that of theAdministrative Law Judge.i See. generally. LIis Plumbing & Heating Co., 138 NLRB 716(1962).2 We do not adopt the Administrative Law Judge's conclusion that,during the course of this hearing, Respondent offered the discriminateeMatthews full and unconditional reinstatement to his former position andthat, therefore, no reinstatement remedy is required. In our judgment, theissue was not full) nor fairly litigated and the record evidence is equivocal asto whether Respondent's offer guarantees that Matthews will receive his fullseniority and other accrued benefits. Accordingly. we shall modify theOrder to provide our usual reinstatement remedy. In so doing. we are notprecluding the Respondent from raising and litigating this issue at thecompliance stage of the proceeding.233 NLRB No. 44APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees because oftheir union membership, activity, or support.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist the United Mine Workers ofAmerica, or any other labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activity.WE WILL offer immediate and full reinstate-ment to Jack Lambert Matthews to his formerposition or, if that job no longer exists, to asubstantially equivalent job, without prejudice tohis seniority or other rights and privileges previ-ously enjoyed.WE WILL make Jack Lambert Matthews wholefor any loss of pay he may have suffered byreason of our discrimination against him withinterest.PYRO MINING COMPANY,INC.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard on April 26, 1977, at Morganfield,Kentucky, upon a charge filed on November 30, 1976, byJack Lambert Matthews, an individual, herein referred toas Matthews, and a complaint issued on January 18, 1977,by the Regional Director for Region 9. The complaintalleged that Pyro Mining Company, Inc., herein Respon-dent, discharged Matthews because of his membership in.or activities on behalf of, the United Mine Workers ofAmerica, herein the Union, in violation of Section 8(a)(3)and (I) of the Act. Respondent denied that it had been somotivated and contended that Matthews was dischargedfor violation of company rules concerning absenteeism.Upon the entire record in this case, including myobservation of the witnesses and their demeanor, and afterdue consideration of the briefs filed by Respondent andGeneral Counsel, I make the following:233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARY CONCLUSIONS OFLAWRespondent is a Kentucky corporation engaged in theoperation of an underground coal mine near Sturgis,Kentucky. During the past 12 months, Respondent soldand shipped directly to points outside the State ofKentucky coal valued in excess of $50,000. Respondentadmits and I find and conclude that it is an employer asdefined in Section 2(2) of the Act, engaged in commerceand in operations affecting commerce as defined in Section2(6) and 2(7) of the Act.The complaint alleges, Respondent admits and I findand conclude that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Background--The Prior CasesOn General Counsel's motion, official notice was takenof two prior unfair labor practice cases involving Respon-dent:Pyro Mining Company, 204 NLRB 607, 608 (1973),involved events occurring in April and May, 1972, at a timewhen Respondent had different owners and managers thenwere involved in the subsequent cases. In that case,Respondent was found to have violated Section 8(a)(1) bypromulgating, maintaining and threatening to enforce anunlawfully broad no-solicitation rule, interrogating em-ployees, surveilling their union activities, and threateningthem with loss of benefits, promotional opportunities, oremployment. It was further found that Respondent'sasserted reason for discharging three employees, allegedviolations of its requirement that they furnish doctor'sexcuses for absences, was pretextual, that the rules weredisparately applied, and that these employees and twoothers were discriminatorily discharged in violation ofSection 8(a)(3). As noted by the Administrative Law Judge(whose Decision was adopted by the Board) in languageparticularly appropriate to the instant case:It is clear from the testimony ...that there is noclearly consistent pattern in enforcement of the ruleconcerning excuses and it seems to have been honoredmore in the breach than in the observance. It is alsoclear that there were no clear standards concerningabsenteeism prior to May 1 [1972], with [the operatingmanager] and his supervisors acting as they saw fit inindividual cases.The second case, Pyro Mining Company, Inc., 230 NLRB782 (1977), involved Respondent's present management,the same organizational drive as involved herein, andevents much more proximate in time. Therein, the Boardfound that Respondent threatened employees with loss ofjobs and with physical violence, interrogated employees,promised and granted them benefits to discourage unionactivity and discriminatorily laid off 46 employees, approx-imately one-third of its work force, in violation of Section8(a)(l) and (3) of the Act. Among those discriminatorilylaid off was Jack Lambert Matthews, the Charging Partyherein. Indeed, Matthews' continued layoff in the face ofovertime assignments to other employees in his classifica-tion figured prominently in the conclusion that Respon-dent's asserted economic defense was pretextual.The Decision in the latter case reflects that the organiza-tional activity involved therein had begun in April 1976.1The unfair labor practices occurred between April andmid-July, with the discriminatory layoffs taking placebetween June 5 and August 10. On September 10, theBoard conducted a representation election among Respon-dent's employees. The Union lost, no objections were filed,and a certification of results issued on September 20.B. Matthews' Employment History and DischargeThere is no question but that Matthews had less than anexemplary attendance record. His absences, since he beganworking for Respondent in April 1974, were frequent,generally unreported and unexcused. Matthews main-tained no records regarding his attendance during 1974,but testified without contradiction that if he missed anytime at work during that year, he neither called inbeforehand nor provided a doctor's excuse afterward.During 1975, Matthews was absent from work for a total of38 days, in 16 separate incidents of absenteeism rangingfrom I to 12 workdays in length. On only one occasion in1975 did Matthews have someone call in to report that hewould be absent. He never brought in a doctor's excuse.Neither was he asked for such an excuse and he was neverreprimanded or disciplined for his absenteeism or for hisfailure to call in or provide medical support for hisabsences.In January 1976, Matthews worked only 3 days when hewas assigned to the night shift. Because of his objection tothis change, he ceased reporting to work. He told no onethat he was taking off or quitting until he went to the officea week later to pick up his paycheck. At that time, he toldan office employee that because of the night shiftassignment he would not be coming to work. In the weekbefore he went to the office, no representative of Respon-dent sought him out or indicated that he was to bedisciplined or terminated. He returned to work, at his ownrequest, on April 26. He was absent on May 13, fornonmedical reasons, and, on that occasion, called in to saythat he would be absent. He was absent on May 24, 25, and26 and neither called in nor provided any excuse. He wasneither disciplined nor admonished.Matthews was laid off, discriminatorily, between June 5and early August. When he returned, he wore unioninsignia on his person, something only a few otheremployees did, and had a union bumper sticker on his car.He served as one of two union observers at the NLRBelection on September 10, and was the only one stillemployed following the election -the other voluntarilyAll dates hereinafter are 1976 unless otherwise specified.234 PYRO MINING COMPANY, INC.quit. Respondent admitted knowledge of Matthews' unionactivity.On September 13 and 14, Matthews was out sick. On thisoccasion, he had his mother call in to report that he wouldbe absent. Notwithstanding that he had called in, he wastold by foreman Varney Coleman2that he had to have amedical excuse. He was not permitted to return to workwithout one. This was the first time that he had ever beenasked for such an excuse. He secured the excuse and waspermitted to return to work.Matthews was not absent again until October 18, whenthe fumes from car painting aggravated his respiratoryailment and caused him to be absent for a week. He toldthe two employees with whom he had been that he wouldprobably be absent. He was under doctor's care and, whenhe returned, brought a doctor's excuse. When he reported,Don Hatfield, the second shift mine foreman, told him,"You're supposed to call in. You're fired.... The mantells me you don't have a job."Respondent's only witness was George W. Martin, itspresident. Martin denied that Matthews was discharged forhis union activity. However, Martin claimed that he didnot participate in Matthews' discharge, did not know whomade the decision to discharge Matthews, and did notevaluate the evidence leading to Matthews' discharge. Hetestified that Respondent had a policy, republished in ahandbook in early June, which had been announcedconsistently prior to that time, in regard to absenteeism.That policy purported to require employees to report forwork regularly, to call in and report the reason if unable toreport for work, and provided for discharge for anunexcused absence of 2 days. Martin admited thatemployee violations of that policy were not alwayspunished by discharge, that usually only chronic violatorswere dealt with in that manner. First and second offenseswere excused, as were employees who presented validexcuses for being absent. An absence wherein the employeefailed to call in but produced a valid excuse upon return towork, he said, would be treated as excused. Notwithstand-ing its specific language the rule was administered by thesupervisors as they saw fit. Martin testified that absentee-ism was the most common grounds for discharge. How-ever, Matthews testified, without contradiction, that viola-tions of the absenteeism policy were used to dischargeemployees management wanted to be rid of for otherreasons.By a clear preponderance of the evidence, I find, GeneralCounsel has established that Respondent dischargedMatthews because of his union activity, in violation ofSection 8(a)(3) of the Act. Matthews had engaged in overtunion activities, Respondent was aware of those activities,and, as the prior cases establish, Respondent and itssupervision (including at least one who supervised Mat-thews) had demonstrated animus in regard to suchactivities. While it is axiomatic that an employer has alegitimate interest in maintaining discipline and enforcingattendance rules, the record herein establishes a longhistory of virtual indifference to absenteeism and an2 In the prior case. 230 NLRB 782. Coleman was found to havethreatened an employee with loss of employment and with physical violenceif the employee's union activity continued and to have created anessentially arbitrary enforcement of attendance, call-in,and medical excuse rules. In this respect, notwithstandingchanges in ownership and management, little has changedat Pyro Mining since the initial unfair labor practices in1972. The lack of enforcement of its rules as to Matthewsprior to the advent of the union activity, when comparedwith the alacrity with which it punished Matthewsfollowing his overt union activities is, I find, persuasiveevidence that Respondent was principally motivated bythose union activities.Moreover, I note that while Matthews, prior to his unionactivities, had been in gross violation of Respondent'salleged policies on absenteeism without adverse impactupon his employment, he had attempted to comply withthose policies following his return to work after thediscriminatory layoff. Thus, in his first absence, he had hismother call in to report his absence. That did not satisfyRespondent and he was sent home for a doctor's excuse. Inhis second absence, he asked that fellow employees reportthat he would be absent and brought a doctor's excuse. Hewas discharged nonetheless, upon the purported groundsthat he had not called in. The disparity of Respondent'sconduct, and its strained effort to find Matthews inviolation of its rules, is apparent.Finally, in agreement with General Counsel, I deem itsignificant that Respondent adduced the testimony of nowitness who was involved in, or knowledgeable in regardto, the reasons for Matthews' discharge. An inference,adverse to Respondent, is warranted in the circumstancespresent here. As was stated by the Administrative LawJudge in Fred Stark and Jamaica 201 St. Corp., Inc., 213NLRB 209, 214 (1974):[W]here [as here] the General Counsel presentsevidence which, if accepted, establishes a material fact,the failure of a respondent to produce evidence,including testimony, in its possession or control withrespect to the existence or nonexistence of the fact, is arelevant consideration in determining whether to findthe fact.General Counsel's evidence established Respondent'sunlawful motivation. That evidence is supported by theinference warranted from Respondent's failure to adducewitnesses in possession of evidence concerning any con-trary motivation.CONCLUSIONS OF LAWI. By discharging Jack Lambert Matthews because ofhis union activity, membership or support, Respondent hasviolated § 8(a)(3) and (1) of the Act.2. The unfair labor practice described above is anunfair labor practice affecting commerce within themeaning of § 2(6) and (7) of the Act.impression of surveillance of union activity, all in violation of Section8(ax I).235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.In the course of the hearing, without admitting itsliability, Respondent unconditionally offered Matthewsreinstatement to his former position, without backpay. Therecord does not reflect whether Matthews accepted thatoffer. In view of the finding that Respondent discriminato-rily discharged Matthews on October 25, 1976, andunconditionally offered him reinstatement on April 26,1977, it is recommended that Respondent be required tomake Matthews whole for any loss he may have suffered byreason of the discrimination against him. Any backpayfound to be due shall be computed in accordance with theformula set forth in F. W. Woolworth Company, 90 NLRB289 (1950), and Isis Plumbing & Heating Co., 138 NLRB716 (1962)."A violation of Section 8(a)(3) goes to the very heart ofthe Act." It therefore warrants that Respondent be furtherrequired to cease and desist from infringing in any othermanner upon the rights guaranteed employees by Section 7of the Act. Pan American Exterminating Co., 206 NLRB298, fn. 1 (1973); Entwistle Manufacturing Company, 23NLRB 1058 (1940), enfd. as modified 120 F.2d 532 (C.A. 4,1941).Upon the basis of the entire record, findings of fact, andconclusions of law, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER3The Respondent, Pyro Mining Company, Inc., Sturgis,Kentucky, its officers, agents, successors, and assigns,shall:3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived bfor all purposes.1. Cease and desist from:(a) Discharging employees because of their unionmembership, activity, or support.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the United MineWorkers of America, or any other labor organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Make Jack Lambert Matthews whole for any loss ofpay he may have suffered by reason of the discriminationagainst him, in the manner set forth in the section of thisdecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its mine copies of the attached notice marked"Appendix."4Copies of said notice, on forms provided bythe Regional Director for Region 9, after being duly signedby Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."236